     Case 1:19-cv-01201-NONE-EPG Document 19 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    T.G., A MINOR CHILD, BY AND                         No. 1:19-cv-01201-NONE-EPG
      THROUGH HIS GUARDIAN AD LITEM
12    TERESA GROSS,
13                        Plaintiff,                      ORDER DIRECTING PARTIES TO FILE
                                                          JOINT STATUS REPORT OR STIPULATION
14            v.                                          FOR DISMISSAL
15    MARIPOSA COUNTY UNIFIED
      SCHOOL DISTRICT,
16
                          Defendant.
17

18           On July 22, 2020, District Judge Drozd adopted the Court’s findings and
19   recommendations, recommending that the petition for approval of minor’s compromise be
20   approved. (ECF No. 18). It is HEREBY ORDERED that, within fourteen days of the date hereof,
21   the parties shall file either (1) a joint status report, advising the Court what additional relief the
22   parties seek, if any, or (2) a stipulation for dismissal of the case.
23
     IT IS SO ORDERED.
24

25       Dated:     July 23, 2020                                 /s/
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28
                                                          1
     Case 1:19-cv-01201-NONE-EPG Document 19 Filed 07/23/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                           2
